DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
The amendments of claims 1, 2, 4, 7, 9, 11, 14, and 18 as well as the addition of claims 28-41 are acknowledged.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous claim objection, previous 35 USC 112 (a) rejection, previous 35 USC 112 (b) rejection, and previous 35 USC 112 (d) rejections are withdrawn in response to amendments to claims. However, a new claim objection and new 35 USC 112 (b) rejections appear below in response to the most recent amendments. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Objections
Claim 35 is objected to because of the following informalities:  “first balloon” should be “first inflatable balloon.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-9, 11, 14-16, 18-20, and 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an inflation lumen” in line 10 renders the claim indefinite as it is unclear if this is the same or different than the “an inflation lumen” of line 7. For examination purposes, the limitation of line 10 is interpreted as “a second inflation lumen.” Additionally, the “inflation lumen of the distal inflatable balloon and the proximal inflatable balloon” renders the claim indefinite, as this suggests the inflation lumen is part of the distal inflatable balloon and the proximal inflatable balloon, when drawings and the specification show that the inflation lumen(s) is in fluid communication with the distal inflatable balloon and/or the proximal inflatable balloon. Additionally, the limitation “a bladder of a patient and a kidney of a patient” suggests that the patients are different, when the device seems to be setup for use in a singular patient.

Claim 8 recites the limitation "the first lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first lumen” is interpreted as “the inflation lumen,” as claim 1 was amended to replace “a first lumen” with “an inflation lumen.”
Regarding claim 11, the limitation “a bladder of a patient and a kidney of a patient” suggests that the patients are different, when the device seems to be setup for use in a singular patient.
Claims 14-16 and 33-37 are rejected as dependents of claim 11. 
Claim 15 recites the limitation "the first lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first lumen” is interpreted as “the inflation lumen,” as claim 1 was amended to replace “a first lumen” with “an inflation lumen.”
Claim 16 recites the limitation "the first lumen" in line 1 and “the second lumen” in line 2.  There is insufficient antecedent basis for these limitations in the claim. As the specification discloses cross-sectional area comparisons between the drainage lumen and inflation lumen, not between two inflation lumens (see Specification, lines 5-10), it seems that this limitation should be “the drainage lumen has a first cross-sectional area and the first inflation lumen has a second cross-sectional area larger than the first cross-sectional area.”
Regarding claim 18, the limitation “a bladder of a patient and a kidney of a patient” suggests that the patients are different, when the device seems to be setup for use in a singular patient. Additionally, the limitation “an inflation lumen” in line 10 renders the claim indefinite as it is unclear whether this is the same or different than the “an inflation lumen” in line 7, as “an inflation lumen” suggests these are different but “the inflation lumen of the first inflatable balloon and the second inflatable balloon” suggests these are the same. Furthermore, the limitation “the inflation lumen of the first inflatable balloon and the second inflatable balloon” renders the claim indefinite, as this suggests the inflation lumen is part of the distal inflatable balloon and the proximal inflatable balloon, when 
Claims 19, 20, and 38-41 are rejected as dependents of claim 18.
Claim 19 recites the limitation "the first lumen" in line 1 and “the second lumen” in line 2.  There is insufficient antecedent basis for these limitations in the claim. As the specification discloses cross-sectional area comparisons between the drainage lumen and inflation lumen, not between two inflation lumens (see Specification, lines 5-10), it seems that this limitation should be “the drainage lumen has a first cross-sectional area and the first inflation lumen has a second cross-sectional area larger than the first cross-sectional area.”
Claim 20 recites the limitation "the first lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first lumen” is interpreted as “the inflation lumen,” as claim 1 was amended to replace “a first lumen” with “an inflation lumen.”
Regarding claim 28, the limitation “in fluid communication with a common inflation lumen” renders the claim indefinite, as it is unclear how this lumen relates to the “an inflation lumen” in line 7 of claim 1 and the “an inflation lumen” in line 10 of claim 1. Wording would suggest that these are all different lumens but from the context of the claim, drawings, and specification, it seems that the intention is that the common inflation lumen, the inflation lumen of line 7, and the inflation lumen of line 10 are all the same. 
Regarding claims 30 and 31, the limitation “the inflation lumen” renders the claim indefinite as it is unclear which inflation lumen of claim 1 is referenced. 
Claim 36 recites the limitation "the lumens" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 16, 18, 19, 35, 36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deal et al. (US 2012/0316656).
Regarding claim 11, Deal discloses a medical device comprising an elongate shaft 1404 shaped, sized, and configured to extend between a bladder of a patient and a kidney of the patient (see Fig. 14, para. 79), the elongate shaft having a proximal end 1408 configured to be disposed in the kidney of the patient (see para. 79), a distal end 1410 configured to be disposed within the bladder of the patient (see para. 79), and a drainage lumen extending between the proximal end and the distal end (see Fig. 14 lumen in center going from proximal to distal end and Fig. 20, para. 94 and 95, disclosing drainage lumen separate from inflation lumens); a first inflatable balloon 1406 in fluid communication with a first inflation lumen (see Figs. 14, 20; para. 79, 94, 95) and configured to be positioned within the bladder of the patient (see Fig. 14, para. 79); a second inflatable balloon 1402 in fluid communication with a second inflation lumen (see Figs. 14, 20; para. 79, 94, 95) and configured to be positioned within the kidney of the patient (see para. 79); wherein the drainage lumen is fluidly isolated from the first and second 
Regarding claim 14, Deal further discloses at least one of the plurality of drainage holes includes at least one proximal drainage hole positioned proximal to the second inflatable lumen (see Fig. 14, drainage hole at the proximal end of the drainage lumen and drainage hole at the distal end of the drainage lumen).
Regarding claim 16, Deal discloses the drainage lumen has a first cross-sectional area and the first inflation lumen has a second cross-sectional area larger than the first cross-sectional area (see Figs. 14, 20, para. 79, 94, 95).
Regarding claim 18, Deal discloses medical device comprising an elongate shaft 1404 shaped, sized, and configured to extend between a bladder of a patient and a kidney of the patient (see Fig. 14, para. 79), the elongate shaft having a proximal end 1408, a distal end 1410, and a drainage lumen extending between the proximal end and the distal end (see Fig. 14 lumen in center going from proximal to distal end and Fig. 20, para. 94 and 95, disclosing drainage lumen separate from inflation lumens); a first inflatable balloon 1406 positioned proximal to the distal end and in fluid communication with an inflation lumen (see Figs. 14, 20; para. 79, 94, 95) and configured to be positioned within the bladder of the patient (see Fig. 14, para. 79); a second inflatable balloon 1402 positioned proximal to the first inflatable balloon and in fluid communication with an inflation lumen (see Figs. 14, 20; para. 79, 94, 95) and configured to be positioned within the kidney of the patient (see para. 79); wherein the drainage lumen is fluidly isolated from the inflation lumens in fluid communication with the first inflatable balloon and the second inflatable balloon (see Fig. 20, para. 94, 95). Deal further discloses at least one distal drainage hole positioned distal to the first inflatable balloon and in fluid communication with the 
Regarding claim 19, Deal discloses the drainage lumen has a first cross-sectional area and the inflation lumen has a second cross-sectional area larger than the first cross-sectional area (see Figs. 14, 20, para. 79, 94, 95).
	Regarding claim 35, Dean discloses wherein the first inflation lumen in fluid communication with the first balloon is separate from the second inflation lumen in fluid communication with the second inflatable balloon (see Figs. 14, 20; para. 94, 95).
Regarding claim 36, Deal further discloses the drainage lumen and the inflation lumen extend side-by-side (see Figs. 14, 20; para. 94, 95).
Regarding claim 40, Deal further discloses the inflation lumen in fluid communication with the first balloon is separate from the inflation lumen in fluid communication with the second inflatable balloon (see para. 94, 95). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-9, 29, 30, 33, 34, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Deal et al. (US 2012/0316656) in view of Lenker et al. (US 2004/0147864). 
Regarding claim 1, Deal discloses a medical device comprising an elongate shaft 1404 shaped, sized, and configured to extend between a bladder of a patient and the kidney of the patient (see Fig. 14, para. 79), the elongate shaft having a proximal end 1408, a distal end 1410, and a drainage lumen extending between the proximal end and the distal end (see Fig. 14 lumen in center going from proximal to distal end and Fig. 20, para. 94 and 95, disclosing drainage lumen separate from inflation lumens); a distal inflatable balloon 1406 positioned proximal to the distal end of the elongate shaft (see Fig. 14, para. 79) and in fluid communication with an inflation lumen (see para. 94, 95), wherein the distal 
Deal does not specifically disclose at least one distal drainage aperture extending through an outer surface of the elongate shaft and positioned distal of the distal inflatable balloon and in fluid communication with the drainage lumen. 
However, Lenker discloses a medical device with an elongate shaft with a first lumen 30 and a second lumen 32 (drainage lumen) as well as a distal inflatable balloon 38 positioned proximal to the distal end of the elongate shaft and a proximal inflatable balloon 44 positioned proximal of the first inflatable balloon (see Fig. 3). Lenker further discloses apertures 36 positioned distal of the distal inflatable balloon 38, near the distal inflatable balloon, and apertures 36 positioned proximal of the proximal inflatable balloon, the apertures extending through an outer surface of the elongate shaft and in fluid communication with a drainage lumen going through the elongate shaft (see Fig. 3, para. 41). The apertures help with fluid drainage from the location above the first inflatable balloon to below the second inflatable balloon (see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the shaft of Deal have apertures extending through an outer surface of the elongate shaft and in fluid communication with the drainage lumen, apertures positioned distal of the distal inflatable balloon and apertures positioned proximal of the proximal inflatable balloon, this configuration disclosed by Lenker and helping with drainage from the location above the distal inflatable balloon to below the proximal inflatable balloon. Additionally, Deal discloses the importance of creating a pathway for urinary drainage between a kidney and urinary bladder (see para. 42, 49), and the 
Regarding claim 2, teachings of Deal and Lenker are described above and as described above, these references disclose that at least one distal drainage aperture comprises a plurality of distal drainage apertures in fluid communication with the drainage lumen (see rejection of claim 1, teaching of apertures distal of the distal inflatable balloon disclosed by Lenker with disclosures of Deal).
Regarding claim 4, teachings of Deal and Lenker are described above and as described above, these references disclose at least one proximal drainage aperture extending through an outer surface of the elongate shaft and positioned proximal of the proximal inflatable balloon and in fluid communication with the drainage lumen (see rejection of claim 1, teaching of drainage apertures positioned proximal of the proximal inflatable balloon disclosed by Lenker with disclosures of Deal).
Regarding claim 7, teachings of Deal and Lenker are described above and as described above, these references disclose a plurality of proximal drainage apertures positioned proximal of the proximal inflatable balloon and in fluid communication with the drainage lumen (see rejection of claim 1, teaching of apertures positioned proximal of the proximal inflatable balloon disclosed by Lenker with disclosures of Deal).
Regarding claim 8, teachings of Deal and Lenker are described above and Deal further discloses a valve in fluid communication with the first/inflation lumen (see para. 95), though Deal does not disclose this valve being a one-way valve.
Deal however discloses a valve that is a one-way valve (unidirectional check valve) that allows fluid to flow in only one direction, i.e., toward the expandable member to facilitate in the placement of the expandable member in the expanded configuration (see para. 101). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the valve be a one-way 
Regarding claim 9, teachings of Deal and Lenker are described above and Deal further discloses the inflation lumen 2006 has a first cross-sectional area and the drainage lumen 2004 has a second cross-sectional area larger than the first cross-sectional area (see Fig. 20, para. 94, 95).
Regarding claim 29, teachings of Deal and Lenker are described above and Deal further discloses the inflation lumen in fluid communication with the distal balloon is separate from the inflation lumen in fluid communication with the proximal inflatable balloon (see Figs. 14, 20, para. 94, 95).
Regarding claim 30, teachings of Deal and Lenker are described above and Deal further discloses the drainage lumen and the inflation lumen extend side-by-side (see Figs. 14, 20; para. 94, 95).
Regarding claim 33, teachings of Deal are described above but Deal does not specifically teach the at least one distal drainage hole comprises a plurality of distal drainage holes in fluid communication with the drainage lumen.
However, Lenker discloses a medical device with an elongate shaft with a first lumen 30 and a second lumen 32 (drainage lumen) as well as a distal inflatable balloon 38 positioned proximal to the distal end of the elongate shaft and a proximal inflatable balloon 44 positioned proximal of the first inflatable balloon (see Fig. 3). Lenker further discloses apertures 36 positioned distal of the distal inflatable balloon 38, near the distal inflatable balloon, and apertures 36 positioned proximal of the proximal inflatable balloon, the apertures extending through an outer surface of the elongate shaft and in fluid communication with a drainage lumen going through the elongate shaft (see Fig. 3, para. 41). The apertures help with fluid drainage from the location above the first inflatable balloon to below the second inflatable balloon (see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the shaft of Deal have apertures extending through an outer surface of the elongate shaft and in fluid communication with the drainage lumen, apertures positioned distal of 
Regarding claim 34, teachings of Deal and Lenker are described above, and Deal further discloses at least one of the plurality of drainage holes includes at least one proximal drainage hole positioned proximal to the second inflatable balloon and in fluid communication with the drainage lumen (see Fig. 14,  para. 79, lumen ends in holes on each side).
Regarding claims 38 and 39, teachings of Deal are described above but Deal does not specifically teach the at least one distal drainage hole comprises a plurality of distal drainage holes in fluid communication with the drainage lumen or that the at least one proximal drainage hole comprises a plurality of proximal drainage holes in fluid communication with the drainage lumen.
However, Lenker discloses a medical device with an elongate shaft with a first lumen 30 and a second lumen 32 (drainage lumen) as well as a distal inflatable balloon 38 positioned proximal to the distal end of the elongate shaft and a proximal inflatable balloon 44 positioned proximal of the first inflatable balloon (see Fig. 3). Lenker further discloses apertures 36 positioned distal of the distal inflatable balloon 38, near the distal inflatable balloon, and apertures 36 positioned proximal of the proximal inflatable balloon, the apertures extending through an outer surface of the elongate shaft and in fluid communication with a drainage lumen going through the elongate shaft (see Fig. 3, para. 41). The apertures help with fluid drainage from the location above the first inflatable balloon to below the second inflatable balloon (see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the shaft of Deal have apertures extending through an outer surface .
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deal.
Regarding claim 15, teachings of Deal are described above and Deal further discloses a valve in fluid communication with the first/inflation lumen (see para. 95), though Deal does not disclose this valve being a one-way valve.
Deal however discloses a valve that is a one-way valve (unidirectional check valve) that allows fluid to flow in only one direction, i.e., toward the expandable member to facilitate in the placement of the expandable member in the expanded configuration (see para. 101). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the valve be a one-way valve, as Deal discloses this helping to facilitate in the expanded configuration of the first inflatable balloon.
Regarding claim 20, teachings of Deal are described above and Deal further discloses a valve in fluid communication with the first/inflation lumen (see para. 95), though Deal does not disclose this valve being a one-way valve.
Deal however discloses a valve that is a one-way valve (unidirectional check valve) that allows fluid to flow in only one direction, i.e., toward the expandable member to facilitate in the placement of the expandable member in the expanded configuration (see para. 101). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the valve be a one-way .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Lenker as applied to claim 1 above, and further in view of El-Nounou et al. (US 2007/0142819).
Regarding claim 28, teachings of Deal and Lenker are described above, and these references do not specifically disclose that the distal balloon and the proximal balloon are in fluid communication with a common inflation lumen (interpreted as the inflation lumen and second inflation lumen are the same).
El-Nounou discloses that multiple balloons may be inflated separately by different inflation lumen or, alternatively, be inflated simultaneously via one inflation lumen (see para. 6). It would have been obvious to a person having ordinary skill in the art at the time of invention to have one lumen inflate the two balloons, as El-Nounou discloses this configuration as an alternative to separately inflating multiple balloons, making the shaft less complicated and easier to use and inflate. As Deal discloses the first inflatable balloon in fluid communication with the first lumen which inflates the first inflatable balloon (see para. 94, 95), the second inflatable balloon would also be in fluid communication with this first lumen. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Lenker as applied to claim 1 above, and further in view of Amos et al. (US 2005/0234388).
Regarding claim 31, teachings of Dean and Lenker are described above but these references do not specifically disclose the drainage lumen and the inflation lumen are coaxial.
Amos discloses a stent and catheter having a drainage lumen 18 and an inflation lumen 28, these lumens being coaxial (see Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have the drainage lumen and inflation lumen of the device of Dean and Lenker be coaxial, this configuration disclosed by Amos and allowing for the creation of .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Lenker as applied to claim 1 above, and further in view of Whittam (US 2014/0128793).
Regarding claim 32, teachings of Dean and Lenker are described above but these references, as described above, do not disclose the medical device further comprising a hub assembly at the proximal end of the elongate shaft, the hub assembly comprising a drainage port in fluid communication with the drainage lumen, wherein excess fluid may enter the drainage lumen through the at least one distal drainage aperture and exit through the drainage port.
Whittam discloses a medical device comprising an elongate shaft 30, 38 having a proximal end (see Fig. 2, end adjacent valve 66) and a distal end (see Fig. 2, end adjacent 46) and an inflatable balloon 50 positioned proximal to the distal end of the shaft and configured to be positioned within a kidney of a patient (see Fig. 2), with an aperture 54 proximal to the inflatable balloon, the medical device further comprising a hub assembly 58 at the proximal end of the elongate shaft, the hub assembly comprising a drainage port 66 in fluid communication with a drainage lumen (see Fig. 2, lumen within elongate shaft for drainage), wherein excess fluid may enter the drainage lumen through at least one distal drainage aperture 46 and exit through the drainage port (see Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have an additional portion of the elongate shaft extending from the inflatable balloon with the medical device further comprising a hub assembly at the proximal end of the elongate shaft, the hub assembly comprising a drainage port in fluid communication with a drainage lumen, wherein excess fluid may enter the drainage lumen through at least one distal drainage aperture and exit through the drainage port, these features disclosed by Whittam and allowing for external drainage from the medical device. 
Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Whittam.
Regarding claims 37 and 41, teachings of Dean are described above but does not disclose the medical device further comprising a hub assembly at the proximal end of the elongate shaft, the hub assembly comprising a drainage port in fluid communication with the drainage lumen and positioned at the proximal end of the elongate shaft, wherein excess fluid may enter the drainage lumen through the at least one distal drainage aperture and exit through the drainage port or the at least one proximal drainage hole.
Whittam discloses a medical device comprising an elongate shaft 30, 38 having a proximal end (see Fig. 2, end adjacent valve 66) and a distal end (see Fig. 2, end adjacent 46) and an inflatable balloon 50 positioned proximal to the distal end of the shaft and configured to be positioned within a kidney of a patient (see Fig. 2), with an aperture 54 proximal to the inflatable balloon, the medical device further comprising a hub assembly 58 at the proximal end of the elongate shaft, the hub assembly comprising a drainage port 66 in fluid communication with a drainage lumen and positioned at the proximal end of the elongate shaft (see Fig. 2, lumen within elongate shaft for drainage), wherein excess fluid may enter the drainage lumen through at least one distal drainage aperture 46 and exit through the drainage port (see Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have an additional portion of the elongate shaft extending from the inflatable balloon with the medical device further comprising a hub assembly at the proximal end of the elongate shaft, the hub assembly comprising a drainage port in fluid communication with a drainage lumen and at the proximal end of the elongate shaft, wherein excess fluid may enter the drainage lumen through at least one distal drainage aperture and exit through the drainage port, these features disclosed by Whittam and allowing for external drainage from the medical device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781